Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 11/13/2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 05/15/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 11/13/2020, claims 33-41 are pending and are currently under examination are pending in the application.  
Information Disclosure Statement
	The submission of the Information Disclosure Statement on 11/13/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Response to Arguments
The rejection of claims 33-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record.
The claims have been amended to add the compositions is formulated for administration and “useful for the treatment of pain or modulation of nociceptive signaling”.  This claim amendment does not overcome the rejection of record.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
As stated previously, the specification as filed describes a composition comprising a single oligonucleotide decoy having EGR1 transcription factor binding sites and calcium (see page 52).  The specification as filed provides no description of any members of the genus, either by structure or relevant identifying characteristics, or any members of the genus of oligonucleotide decoys and calcium ions that saturate any binding site of any oligonucleotide decoy such as to prevent an adverse effect in vivo that would lead one of skill in the art to conclude that Applicant was in possession of the broad genus of oligonucleotide decoys that when bound to calcium ions, prevent an adverse neuromuscular effect.
The specification describes genes and proteins involved in “nociceptive signaling include, but are not limited to, genes encoding membrane proteins (e.g., ion channels, membrane receptors, etc.), soluble signaling molecules (e.g., intracellular signaling molecules or neurotransmitters), synthetic enzymes (e.g., neurotransmitter synthesis 
Description of a single oligonucleotide decoy does not provide sufficient description of the genus of oligonucleotide decoys that can be combined with an in vivo stabilizing amount of a calcium ion with the function of treatment of pain and modulation of any nociceptive signaling as claimed.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated: “A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The 
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional oligonucleotide decoys.

Double Patenting

	The double patenting rejections are maintained as described below as Applicant has asked that the rejections be held in abeyance until indication of allowable subject matter.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,700,624.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to a compositions comprising an oligonucleotide decoy and a calcium ion and are therefore drawn to patently indistinguishable subject matter.

Claims 33-41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,434,178.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are 

Claims 33-41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,287,583.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to a compositions comprising an oligonucleotide decoy and it would have been obvious to use the oligonucleotide decoy in Patent ‘583 with a calcium ion to prevent the decoy from binding exogenous calcium ion present in the cerebrospinal fluid.
Claims 33-41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,041,069.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to a compositions comprising an oligonucleotide decoy and it would have been obvious to use the oligonucleotide decoy in Patent ‘069 with a calcium ion to prevent the decoy from binding exogenous calcium ion present in the cerebrospinal fluid.

Claims 33-41 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-7, 16, 17, 19-25, 28 and 31 of copending Application No. 16,358,013.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter. The instant claims and the 

Claims 33-41 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-31 of copending Application No. 16,866,868.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter. The instant claims and the claims of Application ‘868 are drawn to a compositions comprising an oligonucleotide decoy and it would have been obvious to use the oligonucleotide decoy in Application ‘868 with a calcium ion to prevent the decoy from binding exogenous calcium ion present in the cerebrospinal fluid

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635